182 F.2d 352
WATSON BROS. TRANSPORTATION CO., Inc.,v.LOS ANGELES-ALBUQUERQUE EXPRESS, Inc., et al.
No. 4046.
United States Court of Appeals Tenth Circuit.
June 9, 1950.

Appeal from the United States District Court for the District of New Mexico.
Joseph H. McGroarty, Omaha, Neb., for appellant.
Truman A. Stockton, Jr., and John H. Lewis, Denver, Colo., and Gilbert & Gilbert, Santa Fe, N. M., for appellees.
Before PHILLIPS, Chief Judge, and BRATTON and HUXMAN, Circuit Judges.
PER CURIAM.


1
Appeal dismissed June 1, 1950, for failure to prosecute.